I dissent from so much of Mr. Justice Johnson's opinion as excludes the great-grandchildren.
I do not deem it necessary to cite authorities, as the rule is well settled that where there is a gift to a class, to be divided among the class share and share alike, all those who compose the class are entitled to an equal share. The word here used is "issue," and it means lineal descendants to the *Page 542 
remotest degree. When the word used is "heirs" or "heirs of the body," then we go to the statute to determine who are the heirs. The words "issue" is not refined by the statute and the general meaning governs, and the great-grandchildren are as truly issue as the grandchildren. To say "issue" means "immediate issue" is to add words to the will and exclude from the class those who are not excluded by the will. In this case we cannot construe the word "issue" to mean "heirs of the body" and give the grandchildren a share, unless their parents are dead. The words "heirs of the body" would necessarily be words of limitation, and not of purchase. "No one is an heir of the living." It is said that the intention must govern. That is true, but the expression means intention of the will, and not the intention of the testatrix. When well known technical words are used, they must be give their technical meaning, unless the will itself shows a different meaning. There is not a proposition above stated that needs the citation of authority. Why deprive these great-grandchildren of that share given to them by this will? Could the testatrix have intended to provide for grandchildren? The love of grandparents for their grandchildren is well known. Has the love exhausted itself with grandchildren? It may be that these great-grandchildren need the money now more than they ever will again. That is speculation; but whether they do or not, in my judgment the law gives it to them.
For these reasons I dissent.